MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       FILED
court except for the purpose of establishing                      Apr 04 2017, 8:46 am

the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                     Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Alan Riddle,                                      April 4, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A02-1606-CR-1491
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey D. Todd,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         27D01-1512-F2-12



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017       Page 1 of 11
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jeremy Alan Riddle (Riddle), appeals his convictions for

      burglary, a Level 2 felony, Ind. Code §§ 35-43-2-1(3)(A), -41-2-4; robbery while

      armed with a deadly weapon, a Level 3 felony, I.C. §§ 35-42-5-1, -41-2-4;

      conspiracy to commit burglary, a Level 2 felony, I.C. §§ 35-43-2-1(3)(A), -41-5-

      2; and conspiracy to commit robbery while armed with a deadly weapon, a

      Level 3 felony, I.C. §§ 35-42-5-1, -41-5-2.


[2]   We affirm.


                                                    ISSUE
[3]   Riddle raises one issue on appeal, which we restate as follows: Whether the

      State presented sufficient evidence to support Riddle’s convictions beyond a

      reasonable doubt.


                      FACTS AND PROCEDURAL HISTORY
[4]   On the morning of November 11, 2015, Pamela Balsis (Balsis) was getting

      ready to join her next-door neighbor, John Holloway (John), for their daily cup

      of coffee at his home when her dog began barking. The dog’s barking alerted

      Balsis to her front window, where she noticed a white car parked in front of her

      house that “didn’t belong” in her small neighborhood in Marion, Grant

      County, Indiana. (Tr. Vol. I, p. 57). Balsis observed that there was a white

      man with dark facial hair sitting in the backseat, wearing a hooded sweatshirt,

      who kept looking back over his shoulder in the direction of John’s house. After

      some time, Balsis determined that she would get dressed and then “call
      Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 2 of 11
      somebody” about the suspicious vehicle. (Tr. Vol. I, p. 61). However, by the

      time she finished and looked out her window, the vehicle was gone.


[5]   Meanwhile, next door, eighty-three-year-old John and his sixty-one-year-old

      son, Larry Holloway (Larry), had been sitting in John’s garage smoking

      cigarettes. Larry suffers from a plethora of serious medical issues and, at the

      time, had recently been released from the hospital. Larry’s wife, Leanne

      Riddle, had passed away the prior year, so Larry lived alone. Thus, he was

      temporarily living with John until he was recovered well enough to go home

      and care for himself. Shortly before 9:00 a.m., John and Larry heard a very

      loud banging coming from the front door; John got up to investigate, while

      Larry remained in the garage. John observed “a young man”—white and

      appearing to be in his twenties—standing on his front porch, who asked John

      whether he had any work available, such as raking leaves. (Tr. Vol. I, p. 78).

      When John explained that he was not in need of any services, the stranger

      opened John’s screen door, pulled out a gun from his pocket, stepped into

      John’s living room, and demanded money and drugs.


[6]   The gunman seemed “real nervous” and was “shakin’ [the gun] back and forth

      and pointin’ it towards the floor.” (Tr. Vol. I, p. 79). When John informed the

      intruder that he had neither drugs nor money, the man specifically inquired

      about Larry. Around that time, sensing that something was not right with his

      father, Larry entered from the garage. When confronted with the gunman’s

      demand for money and drugs, Larry responded that it would be in the young

      man’s best interests to turn around and leave their house. The perpetrator

      Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 3 of 11
      repeatedly stated that he did not “wanna do this” but was being forced to do so

      by people whom he refused to identify when pressed by John and Larry. (Tr.

      Vol. I, p. 79). Nevertheless, he seemed insistent on procuring drugs from Larry,

      stating that “they told me you had prescription drugs.” (Tr. Vol. I, p. 112).

      Larry, however, convinced the gunman that his narcotic painkillers had been

      taken away at the hospital.


[7]   Because the gunman seemed scared and dejected, Larry made a sudden move

      in an attempt to smack him, which only prompted the perpetrator to cock his

      pistol and point it at Larry. Larry heeded the gunman’s directive to “back off”

      and the gunman subsequently indicated his intent to leave. (Tr. Vol. I, p. 114).

      The gunman ordered John and Larry to go wait in the bedroom until he left,

      but John and Larry refused. Instead, they agreed to simply walk to the end of

      the hallway, which they did, and at which point John retrieved his firearm from

      his bedroom. When they walked back into the living room, the intruder had

      fled. Larry looked out the window and saw the perpetrator entering the

      backseat of a white vehicle, in which there also appeared to be another

      passenger in addition to the driver. John noticed that his wallet, which had

      been on the kitchen counter and within reach of the gunman, was gone. It had

      contained $213.00 in cash. At 8:54 a.m., John and Larry called the police.


[8]   Later that morning, at 10:10 a.m., Tiffany Riddle (Tiffany), an inmate at the

      Howard County Jail, called her husband, Riddle. At the beginning of the call,

      an automated message informed Tiffany and Riddle that their call would be

      recorded and subject to monitoring by law enforcement personnel. Despite this

      Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 4 of 11
      warning, and as they had done in prior telephone conversations, Tiffany and

      Riddle discussed the efforts that Riddle was undertaking to raise money to bail

      Tiffany out of jail. Riddle assured Tiffany that he was “on a mission to get

      [her] out” and that he had already “done several things [he] could go to prison

      for fifty years.” (Tr. Vol. I, p. 179). Riddle elaborated that he, along with

      Tiffany’s brother, Ronald Reed (Reed), had “tried to do something that

      morning” that could have been worth thousands of dollars, but Reed had

      “screwed it up.” (Tr. Vol. I, p. 190). Believing that Riddle had implicated

      himself in a crime, the investigator listening to the phone calls accessed the

      Marion Police Department’s call log and discovered the reported robbery earlier

      that morning at John’s home. Accordingly, the investigator advised the Marion

      Police Department to further investigate Riddle and Reed as suspects in the

      case.


[9]   Based on the information received through the jailhouse phone calls, and

      considering the fact that John and Larry would have recognized Riddle—who

      is Larry’s step-grandson, the Marion police officers determined that it was likely

      that Reed was the acting gunman. Accordingly, the officers assembled a photo

      array that included Reed’s photograph, and both John and Larry separately

      identified him as the perpetrator. 1 Furthermore, in the course of investigating




      1
        Initially, Larry provided the police officers with a photograph of a possible suspect, Brandon Vandiver
      (Vandiver), who, according to Larry, “really looked close to what the guy looked like.” (Tr. Vol. I, p. 129).
      Vandiver was related to Larry’s deceased wife, Leanne Riddle, through marriage. Because Vandiver was
      incarcerated at the time of the instant offense, he was quickly cleared as a suspect. Moreover, Larry
      indicated that as soon as he saw the photo array, he realized that he had been mistaken in believing that

      Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017              Page 5 of 11
       other crimes involving Riddle, officers searched the property where Riddle had

       been living on November 11, 2015, and discovered a Taurus nine-millimeter

       semi-automatic handgun with a brushed silver top and black handle stowed in a

       well-casing. Larry confirmed that the recovered firearm “look[ed] just like the

       one that [Reed] pointed at [him].” (Tr. Vol. I, p. 125). The officers also

       retrieved cell phone tower data and determined that Riddle’s cell phone was

       used in the general vicinity of John’s home shortly after the commission of the

       present offense.


[10]   On December 9, 2015, the State filed an Information. At some point, it appears

       that the Information was amended to charge Riddle with the following: Count

       I, aiding, inducing, or causing a burglary, a Level 2 felony, I.C. §§ 35-43-2-

       1(3)(A), -41-2-4; Count II, aiding, inducing, or causing a robbery while armed

       with a deadly weapon, a Level 3 felony, I.C. §§ 35-42-5-1, -41-2-4; Count III,

       conspiracy to commit burglary, a Level 2 felony, I.C. §§ 35-43-2-1(3)(A), -41-5-

       2; and Count IV, conspiracy to commit robbery while armed with a deadly

       weapon, a Level 3 felony, I.C. §§ 35-42-5-1, -41-5-2. 2 On March 14 through 17,

       2016, the trial court conducted a jury trial. At the close of the evidence, the jury

       returned a guilty verdict on all four Counts. On May 31, 2016, the trial court

       held a sentencing hearing and imposed the maximum sentence on each Count.




       Vandiver could have been the suspect because when he saw Reed in the photo array, it was “[l]ike he was
       standin’ right there in front of me, and I could see those eyes.” (Tr. Vol. I, pp. 131-32).
       2
           The amended version of the Information is not included in the appellate record.


       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017           Page 6 of 11
       Accordingly, the trial court ordered thirty years each for the burglary and

       conspiracy to commit burglary charges and sixteen years each on the armed

       robbery and conspiracy to commit armed robbery charges. The trial court

       ordered the sentences to run concurrently, resulting in an aggregate term of

       thirty years, fully executed in the Indiana Department of Correction.


[11]   Riddle now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   Riddle challenges the sufficiency of the evidence supporting his convictions. In

       reviewing such a claim, our standard is well settled. Our court neither reweighs

       evidence nor assesses the credibility of witnesses. Stewart v. State, 866 N.E.2d

       858, 862 (Ind. Ct. App. 2007). We consider the evidence most favorable to the

       conviction, along with any reasonable inferences that may be drawn from that

       evidence. Id. “We will affirm a conviction if there is substantial evidence of

       probative value supporting each element of the crime from which a reasonable

       trier of fact could have found the defendant guilty beyond a reasonable doubt.”

       Id.


[13]   In order to convict Riddle of burglary as a Level 2 felony (Count I), the State

       was required to prove that he knowingly or intentionally aided, induced, or

       caused another person—i.e., Reed—to break and enter John’s home with the

       intent to commit a felony or theft, while armed with a deadly weapon. I.C. §§

       35-43-2-1(3)(A), -41-2-4. As to the related charge of conspiracy to commit

       burglary as a Level 2 felony (Count III), the State had to prove that Riddle

       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 7 of 11
       agreed with another person—i.e., Reed—to commit the burglary and that an

       overt act was performed in furtherance of the agreement. I.C. §§ 35-43-2-

       1(3)(A), -41-5-2. For Riddle’s conviction of Level 3 felony robbery while armed

       with a deadly weapon (Count II), the burden was on the State to prove that

       Riddle knowingly or intentionally aided, induced, or caused another person—

       again, Reed—to knowingly or intentionally take property from John or Larry

       by using or threatening the use of force or by putting them in fear, while armed

       with a deadly weapon. I.C. §§ 35-42-5-1, -41-2-4. Finally, concerning Riddle’s

       conviction for conspiracy to commit armed robbery (Count IV), the State had to

       prove that Riddle agreed with another person—i.e., Reed—to commit the

       armed robbery and that an overt act was performed in furtherance of the

       agreement. I.C. §§ 35-42-5-1, -41-5-2.


[14]   For each of these four charges, Riddle challenges only the identification

       element—that is, he insists that the State failed to prove beyond a reasonable

       doubt that he was the perpetrator of each of the aforementioned offenses. In

       fact, he claims that there is no evidence that Riddle was present at the crime

       scene during the burglary/robbery or at any other point and that Reed was the

       only suspect identified. Furthermore, Riddle contends that while the jailhouse

       phone calls did discuss other specific victims in his criminal activity spree, John

       and Larry were not explicitly mentioned. Thus, according to Riddle, “[t]he

       suggestion that [he] had any involvement with the above-mentioned crimes is

       merely speculation and cannot pass the reasonable doubt standard.”

       (Appellant’s Br. p. 11). We disagree.


       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 8 of 11
[15]   As with the other elements of a crime, a perpetrator’s identity may be

       established entirely by circumstantial evidence and the logical inferences drawn

       therefrom. Bustamante v. State, 667 N.E.2d 1313, 1317 (Ind. 1990). On appeal,

       our court “need not determine whether the circumstantial evidence is adequate

       to overcome every reasonable hypothesis of innocence, but rather whether

       inferences may be reasonably drawn from that evidence which support the

       verdict beyond a reasonable doubt.” Id. at 1318. Here, the evidence most

       favorable to the jury’s verdict establishes that Larry was married to Riddle’s

       grandmother for a decade. During that time, Larry and Riddle frequently

       interacted, and Riddle was aware that Larry suffered from a multitude of health

       problems that required him to take narcotic pain medicine. As a stranger to

       John and Larry, Reed (who is Riddle’s brother-in-law) would not have had

       personal knowledge that Larry was temporarily living with John due to a recent

       hospitalization or that Larry would be in possession of narcotic painkillers.

       Yet, when Reed entered John’s house on the morning of November 11, 2015,

       he had clearly received information that Larry would be there, and he

       repeatedly demanded that Larry surrender his narcotic painkillers. When Larry

       indicated that he was not in possession of such, Reed was adamant that “they

       told me you had prescription drugs.” (Tr. Vol. I, p. 112).


[16]   Merely an hour after Reed’s failed attempt to steal Larry’s medication, Tiffany

       called Riddle from jail. Although Riddle was hesitant to give specific details

       about the events of the morning, he reassured Tiffany that he was “on a mission

       to get [her] out” of jail and that he had already “done several things [he] could


       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 9 of 11
       go to prison for fifty years.” (Tr. Vol. I, p. 179). Riddle explained that he and

       Reed had “tried to do something that morning” that could have been worth

       thousands of dollars, but Reed had “screwed it up.” (Tr. Vol. I, p. 190).

       Furthermore, evidence from prior jailhouse phone calls between Tiffany and

       Riddle also indicate that Riddle and Reed had committed other crimes together

       in the days leading up to the robbery/burglary of John and Larry. In these

       calls, Riddle specifically referred to Reed as his partner and a professional and

       discussed with Tiffany having to split the proceeds of criminal undertakings

       with Reed.


[17]   Although it is undisputed that Reed was the only individual to enter John’s

       house and demand money and drugs, Balsis and Larry both testified that along

       with the driver, there was at least one other person in the back seat of the white

       getaway car. Balsis testified that this individual kept checking over his shoulder

       in the direction of John’s house. The State also presented evidence that

       Riddle’s cell phone had been used a short time after the crime was committed

       within the relative vicinity of John’s house. Finally, the evidence reveals that

       the police officers recovered a firearm on Riddle’s property, which contained

       Riddle’s DNA. The nine-millimeter semi-automatic handgun had a brushed

       silver top and a black handle, and Larry immediately identified it as appearing

       to be the same weapon that Reed had used in the commission of the burglary

       and robbery. Accordingly, we conclude that the evidence provides ample

       support for the jury’s determination that Riddle acted as both the accomplice




       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 10 of 11
       (i.e., he aided, induced, or caused Reed to commit the offenses) and the co-

       conspirator in this case.


                                             CONCLUSION
[18]   Based on the foregoing, we conclude that the State presented sufficient evidence

       to support Riddle’s convictions for burglary, robbery while armed with a deadly

       weapon, conspiracy to commit burglary, and conspiracy to commit robbery

       while armed with a deadly weapon beyond a reasonable doubt.


[19]   Affirmed.


[20]   Crone, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 27A02-1606-CR-1491 | April 4, 2017   Page 11 of 11